Citation Nr: 1637524	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  04-24 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) for the period from June 14, 2002 to August 19, 2009, and for a rating in excess of 70 percent from August 20, 2009 to May 09, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1970 to November 1971.  

In June 2003, the RO granted the Veteran's claim of entitlement to service connection for PTSD and assigned an initial 10 percent rating, effective June 14, 2002.  The Veteran disagreed with that decision, and this appeal ensued.  

In December 2006 and April 2009, the Board remanded the case for further development.  Following that development, the Appeals Management Center (AMC) in Washington, D.C. increased the Veteran's rating for PTSD from 10 percent to 50 percent, effective February 7, 2008 and from 50 percent to 70 percent, effective August 20, 2009.  However, because those ratings did not represent full grant of benefits sought on appeal, the case was returned to the Board for further appellate action.

In September 2010, the Board of Veterans' Appeals (Board) confirmed and continued the ratings assigned by the RO and the AMC.  

In July 2011, pursuant to a Joint Motion by the Veteran and VA, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's September 2010 decision and remanded the matter to the Board for compliance with the instructions in the joint motion.

In March 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records.  In April 2016, the RO increased the Veteran's initial disability evaluation to 50 percent and assigned a total (100 percent) disability evaluation from May 10, 2010.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

For the period from June 14, 2002 through May 9, 2010, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 


CONCLUSIONS OF LAW

For the period from June 14, 2002 through May 9, 2010, the criteria for a disability rating of 70 percent, but not higher, for PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2015).  

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015). 

In this case, the Veteran is seeking a disability evaluation in excess of 50 percent from June 14, 2002 until August 19, 2009, and in excess of 70 percent from August 20, 2009 to May 9, 2010.  Effective May 10, 2010, the Veteran has been assigned a total disability evaluation for his PTSD, which is the maximum schedular evaluation.

As an initial matter, the Board notes that the evidence, including VA examination reports and reports of psychiatric/psychological assessments, show that the Veteran has on multiple occasions made evasive and contradictory presentations, and the examiners and his health care providers noted unusual symptoms, associated with a personality disorder.  These examiners and health care providers have questioned whether the Veteran is malingering, and, therefore, numerous attempts have been made to assess the Veteran's psychiatric disability through the use of psychological testing.  However, such testing consistently produced exaggerated symptoms and invalid results and tended to impugn the Veteran's credibility as to the extent of his PTSD and the impact on his daily life.  The Board notes that this ambiguity has persisted throughout the appeals process.  In statements submitted to VA, the Veteran asserted that he has difficulty managing his finances due to his PTSD symptoms, was forced to declare bankruptcy and had multiple overdrafts; however, after the RO determined in a July 2012 decision that he was not competent to manage his VA benefits, the Veteran then submitted evidence attesting to his competency and sound financial history, which appear to contradict the Veteran's earlier assertions.  

Additionally, an evaluation of the Veteran's PTSD symptoms is complicated by the existence of a number of comorbid psychiatric disabilities, including a cognitive disorder, dissociative disorder, and panic disorder.  See VA C & P Examination (April 1, 2016).

However, a June 2006 neuropsychological assessment concluded that the Veteran suffers from cognitive disorder, which the February 2007 VA examiner opined could affect the Veteran's ability to respond appropriately to psychological evaluations.  Therefore, although the Board has reservations concerning the Veteran's credibility, it is affording the Veteran the benefit of the doubt regarding the symptomatology detailed below.

A review of the evidence discloses that for the period on appeal, the Veteran's PTSD was manifested primarily by sleep impairment, nightmares and flashbacks, anger, irritability, and depression.  His GAF scores were, generally, from 50 to 60, indicative of moderate to serious impairment.  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  

At VA examinations in December 2002 and September 2004, the Veteran reported that he did not have a close relationship with his wife or daughters and denied having any close friends, although he did report engaging with other veterans in online chat rooms and occasionally visiting the local VFW.  Although the evidence shows that the Veteran had altercations with fellow workers, in a February 2004 letter, the Veteran's supervisor, V.P., explained that the Veteran did not initiate these conflicts, but rather was provoked into responding violently by his coworkers.  Furthermore, although the Veteran reportedly missing work frequently due to both back pain and psychiatric problems, the evidence shows that he was consistently employed on a full time basis by the United States Postal Service until July 2009.  

VA outpatient treatment records and the reports of VA examinations in December 2002 and September 2004 show that the Veteran was generally characterized as alert, cooperative, and well-oriented.  His concentration and memory were good, and his cognitive processes appeared generally intact.  Moreover, he did not have suicidal or homicidal ideations or psychotic symptoms such as audio or visual hallucinations.  In addition, the evidence supports a finding that he was generally able to perform his activities of daily living and protect himself from the hazards of his environment.  

Following the Board's December 2006 remand, the RO received additional evidence showing the Veteran's treatment by VA and at the Vet Center, as well as additional statements from his coworkers.  These coworkers reported that the Veteran was often a poor employee who frequently missed work, slept on the job, ignored his supervisors, and even attacked his fellow employees.  They described the Veteran as "dangerous" and a "threat" and admitted that he had made them afraid for their own safety.  One attested to a violent incident in which the Veteran had dislocated the employee's arm.  

In February 2007, the Veteran was also reexamined by VA to determine the extent of impairment due to his service-connected PTSD.  This evidence showed that the Veteran reported nightmares of his Vietnam experiences, as well as an exaggerated startle response, increased vigilance, avoidance of reminders of Vietnam, depression, irritability, intrusive thoughts, and guilty feelings.  On examination, his affect was manifested by increased intensity and reduced range, and his mood was moderately dysphoric.  His thought processes were somewhat circumstantial, and he demonstrated some generalized paranoia, but his insight and judgment were fair.  The examiner noted that due to the Veteran's symptoms of irritability, lack of trust and social isolation he is unable to form or keep close relationships, even with his wife, daughters, or grandchild.  He had no friends, did not attend any social functions/parties, and spent most of his time sitting in front of the television, although the Veteran did report belonging to the VFW and chatting with other veterans in an online chatroom.  He reported little or no motivation to do things, had gained 100 pounds over the years and neglected his activities of daily living.  He claimed his wife has to push him to have a shower/bath.

Like previous examiners, the February 2007 examiner noted the Veteran's invalid responses on neuropsychological testing and observed that the Veteran could be exaggerating his symptoms for secondary gain.  However, he acknowledged that a June 2006 neuropsychological assessment suggested the Veteran suffered from a cognitive disorder which could preclude the Veteran's ability to respond appropriately to psychological testing.  In any event, the examiner concluded that the Veteran's PTSD had led to severe deficits in his psychosocial functioning and assigned a GAF of 50.  That score was commensurate with those assigned in other treatment records for this period.  

Despite the reported symptomatology, the Veteran remained alert, oriented, and cooperative, as well as appropriately groomed.  

Since August 2009, VA has received additional statements from the Veteran's coworkers and the Veteran was reexamined by VA to determine the extent of his service-connected PTSD.  The Veteran's coworkers and the VA examiner noted the Veteran's lack of personal hygiene.  His fellow employees also attested to his impaired job capabilities, including apparent memory and concentration problems, poor motivation, and dissociative episodes.  A supervisor reported that effective July 31, 2009, the Veteran had been assigned to part time employment due to unspecified medical problems and a lack of mail.  

At an August 2009 VA examination, the Veteran appeared disheveled and his thoughts seemed somewhat disjointed and tangential at times.  He needed frequent redirection, as his responses to questions tended to be vague and contradictory.  His mood was dysphoric and his affect was restricted.  Insight and judgment appeared fair.  Although the Veteran verbalized thoughts of hurting himself and others, there was no clear plan or intention to do so, and the examiner concluded that such thoughts appeared to be a chronic aspect of his mental health problems.  The examiner observed that the Veteran's PTSD is manifested by frequent nightmares; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; a startle reaction; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

In February 2011, the United States Postal Service reported that after approximately 17 years of service from September 1993 to May 2010, the Veteran had been granted a disability retirement.  In May 2010, the United States Office of Personnel Management, Disability Reconsideration and Appeals Group stated that the Veteran had been found to be disabled as a mail processing clerk due to back disease only.  

Effective May 2010, the Veteran was granted a total disability evaluation.

After carefully considering the above evidence and weighing any doubt in the Veteran's favor, the Board finds that the Veteran's symptomatology and reported social and occupational functioning most closely approximate the criteria for a 70 percent disability evaluation from June 14, 2002 through May 9, 2010.  

Throughout the period on appeal, the Veteran has reported almost no social interaction, even with his spouse and daughters.  It appears that his most meaningful social interactions actually occurred online.  He reported little engagement in any leisure activities other than watching television, and although he was employed during the period on appeal, the evidence reflects that this employment was marked be multiple instances of interpersonal conflict, including violence, with his coworkers, and that he required a number of accommodations from his employer to function.  Overall, the Veteran's PTSD was characterized by significant occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

However, the Board also finds that a total disability evaluation is not warranted for any period on appeal.  In considering the possibility of a higher schedular rating prior to May 2010, the Board notes that the Veteran's GAF scores have consistently remained at 50 or higher, and that despite some cognitive deficiencies, he has not demonstrated gross impairment in his thought processes or communication, impairment in reality testing, severe obsessional rituals, persistent delusions or hallucinations, or memory loss for names of close relatives, his own occupation, or his own name.  Moreover, despite his altercations with his fellow employees, his limited duty work assignments, and his absences from work, he remained employed until retiring.  Furthermore, although it does not appear that the Veteran's relationship with his family is a close one, he has remained married for the period on appeal and has at least some modest interactions with his family, as well as with others Veterans.  There is no evidence that the Veteran's psychiatric disability necessitated hospitalization or resulted in criminal charges during the period on appeal.  Therefore, prior to May 10, 2010, the Board concludes that he does not meet or more nearly approximate the schedular criteria for a total disability evaluation.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Extraschedular Considerations

In arriving at these decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected PTSD for the various periods indicated.  38 C.F.R. § 3.321(b)(1) (2015),

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's arguments have been limited to the assertion that his PTSD is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to his service-connected PTSD.  In this regard, the Board notes that the rating schedule specifically contemplates both occupational and social impairment due to PTSD.  Moreover, the record does not show that the Veteran has required frequent hospitalizations for his service connected disorder.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1) (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the severity of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

For the period from June 14, 2002 through August 19, 2009, a disability rating of 70 percent for service connected PTSD is granted.

For the period from August 19, 2009 through May 9, 2010, a disability evaluation in excess of 70 percent for service connected PTSD is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


